Citation Nr: 0105172	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  94-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  The propriety of the initial 30 percent evaluation 
assigned for service-connected post-traumatic stress disorder 
(PTSD) with dysthymic reaction and anxiety attacks. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1978, and from November 1990 to July 1991.

These matters arise from a rating decision rendered in 
October 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
service connection for a hiatal hernia and for PTSD; but 
granted service connection for dysthymic reaction with 
anxiety attacks and assigned a disability evaluation of 30 
percent, effective from July 1991.  The veteran appealed the 
denial of service connection for a hernia and the initial 
evaluation assigned for his service-connected psychiatric 
disorder, to the Board.  

The Board remanded the claims on appeal to the RO in November 
1995 and October 1996 for additional development.  The RO, in 
a November 1999 decision, granted service connection for PTSD 
and recharacterized the service-connected disability as PTSD 
with dysthymic reaction and anxiety attacks. 

The Board notes that the RO adjudicated claim for a higher 
evaluation for the service-connected psychiatric disorder as 
one for an increased rating.  However, because the veteran 
has disagreed with the initial evaluation assigned for this 
condition after the initial grant of service connection, the 
Board has recharacterized the issue as involving the 
propriety of the initial evaluation assigned, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board's decision on the claim regarding the initial 
evaluation assigned for dysthymic reaction with anxiety 
attacks, to include post-traumatic stress disorder, is set 
forth below.  However, the remaining issue of service 
connection for a hiatal hernia is addressed in the REMAND 
following the ORDER portion of the DECISION.


FINDING OF FACT

1.  Since the July 1991 effective date of the grant of 
service connection for psychiatric disability, the disability 
has been characterized by depression, irritability, anger, 
inability to deal with his family and other people, and 
nightmares and intrusive thoughts about his experiences while 
participating in Operation Desert Storm/Desert Shield in the 
Persian Gulf.

2.  The veteran's psychiatric symptoms have been consistent 
with social and industrial impairment that is distinct, 
unambiguous or moderately large in degree; or since November 
7, 1996, occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, the 
disability has been characterized 


CONCLUSION OF LAW

As the assignment of an initial 30 percent evaluation for the 
veteran's service-connected PTSD with dysthymic reaction and 
anxiety attacks is proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.41, 4.125, 4.130, 
Diagnostic Code 9411 (2000); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.41, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD with 
dysthymic reaction and anxiety attacks is more disabling than 
currently evaluated.  

VA mental health counseling treatment records from August 
1991 indicate that the veteran complained of depression, 
irritability, anger, inability to deal with his family and 
other people, and nightmares and intrusive thoughts about his 
experiences while participating in Operation Desert 
Storm/Desert Shield in the Persian Gulf.  A December 1992 
PTSD treatment update indicated that the veteran appeared to 
have adjusted well to his new vocational setting and 
apparently was experiencing no social impairment.  At worst, 
according to the counselor, the veteran was only mildly 
impaired.  

A VA examination was conducted in March 1992.  The veteran 
complained of depression, irritability, anger, panic 
episodes, and feelings of being trapped.  Examination noted a 
tremulous, waving voice, and depressed mood with dejected 
affect.  There was no psychotic phenomena, suicidal ideation, 
or major cognitive defects.  His insight was limited.  The 
diagnosis was dysthymic disorder with anxiety reaction.  

A VA examination was conducted in December 1992.  The veteran 
described the distressing events he encountered while 
participating in Operation Desert Storm/Desert Shield in the 
Persian Gulf.  He complained of anxiety, anger and nightmares 
related to his experiences in the Persian Gulf.  He stated 
that his counseling was helping to alleviate his problems.  
Examination noted that the veteran was anxious, tense and 
restless.  There was no signs of delusion, hallucination, 
disorganized thinking, or loss of cognitive modalities.  The 
veteran was relevant, logical and coherent.  The diagnosis 
was generalized anxiety reaction and panic attacks.  The 
examiner found incomplete criteria to support a diagnosis of 
PTSD.  

A VA examination was conducted in May 1996.  The veteran 
again described the distressing events he encountered while 
participating in Operation Desert Storm/Desert Shield in the 
Persian Gulf.  The veteran complained of being nervous, 
tense, anxiety, depression, and getting startled easily.  
Examination noted that the veteran's speech was unremarkable.  
There was no psychosis, hyperactivity, or cognitive deficits 
found.  The diagnosis was dysthymic reaction with anxiety 
attacks.  The examiner opined that the veteran did not 
present the complex criteria for a diagnosis of PTSD.  

A VA examination was conducted in August 1998.  The veteran 
complained of sleep disturbance, inability to be around many 
people, nightmares subsequent to his service in the Persian 
Gulf, decreased energy level, low motivation, depression, 
anxiety and irritability.  The veteran also stated that his 
psychiatric disorder has been treated with Valium since 1993.  

Examination noted that the veteran was cooperative and 
maintained fair eye contact.  He was mildly anxious.  His 
speech was clear, coherent, logical, goal directed, and 
cadence was normal.  He denied suicidal or homicidal 
thoughts.  The veteran said that his conscience talked to him 
on occasion telling him whether something was right or wrong.  
He also stated that he had thoughts that he was being 
followed, watched, and plotted against.  The veteran was 
oriented times four.  His intellect was average, his insight 
was fair, and his judgment was grossly intact.  

The Axis I diagnosis was possible PTSD, dysthymic disorder, 
and rule out cyclothymic disorder.  The Axis II diagnosis was 
deferred.  The Axis III diagnoses were headaches, 
hypertension, small hiatal hernia, right knee condition, and 
back pain.  The Axis IV severity of the psychosocial 
stressors was moderate.  The Axis V score on the Global 
Assessment of Functioning Scale (GAF) was 60 to 65.  The 
examiner stated that it was likely that the veteran's 
dysthymic disorder developed as a result of his experiences 
in the Persian Gulf as well as a change in his employment 
situation.  The examiner also stated that the veteran's 
psychiatric disorders cause a mild degree of functional 
impairment.  The examiner noted that the veteran was 
maintaining active employment.  However, it was also noted 
that, at times, he felt inadequate, was distant from his 
family, and was nervous around people.  

A VA examination was conducted in July 1999.  The veteran 
stated that his mood was tense and edgy.  He said that he was 
usually calm at work except when he has an anxiety attack 
about once a month.  He denied suicidal or homicidal thoughts 
although he stated that he became quite angry at times and 
had vicious thoughts about people.  The veteran also had 
daily intrusive thoughts about his Persian Gulf experiences.  
He noted that his sleep was disturbed about half the time, 
and he had nightmares about twice a month.  

The veteran stated that he had no close friends and was no 
longer interested in participating in the hobbies, sports and 
in the civic organizations that he did before he went to the 
Persian Gulf.  He noted that his twenty-two year marriage was 
satisfactory but that he talked very little to his spouse and 
it is difficult to discuss his marriage and feelings with 
her.  

The veteran stated that, generally, his work experience was 
satisfactory, however, he must take all his sick leave and 
additional vacation time due to his panic attacks.  He was 
also sent home on a variety of days due to anxiety and being 
distracted.  The veteran denied hallucinations, but he had 
some feelings of suspiciousness.  

Examination noted that the veteran was oriented to time, 
place, and person.  He was logical, coherent, his speech was 
spontaneous, and he made good eye contact.  He became visibly 
agitated when discussing his Persian Gulf experiences.  The 
veteran did not appear depressed during the interview and 
felt good that day.  The veteran was noted to be of average 
intelligence.  His recent and remote memory appeared intact.  
His attention and concentration appeared somewhat poor.  

The examiner stated that the veteran met the criteria for 
PTSD, and that his PTSD and dysthymia were triggered by his 
life-threatening experiences in the Persian Gulf.  The Axis I 
diagnosis was PTSD, dysthymia.  The Axis II diagnosis was 
none.  The Axis III diagnosis was deferred.  The Axis IV 
diagnosis was lack of hobbies, lack of friends and poor 
social contact.  The Axis V GAF was 60, which, according to 
the examiner, represented no change from his last VA 
examination.

The examiner opined that that the veteran's psychiatric 
disorder caused some industrial impairment and impairment in 
maintaining relationships; and caused, essentially, 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The examiner also 
stated that the results of the veteran's psychiatric testing 
were consistent with his report.  

Initially, the Board finds that VA's duty to assist the 
veteran in developing the evidence pertinent to the claim has 
been met.  In this regard, the Board notes that the veteran 
has undergone VA examination, and pertinent outpatient 
treatment records have been associated with the record.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  The evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided; rather, the veteran's disability will be rated 
under the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  38 C.F.R. § 4.14 (2000).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2000). After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged rating" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  This is 
so because, the RO effectively considered the appropriateness 
of its initial evaluation under the applicable rating 
criteria in conjunction with the submission of additional 
evidence at various times during the pendency of the appeal.  
The Board considers this to be tantamount to a determination 
of whether "staged rating" was appropriate with respect to 
each issue.  Therefore, a remand of the case would not be 
productive, as it would not produce a markedly different 
analysis on the RO's part, or give rise to markedly different 
arguments on the veteran's part.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling was changed, effective November 7, 1996.  
To that extent, the record shows that the veteran has had 
notice of the former and revised criteria for evaluating the 
psychiatric disorder.  When a law or regulations change 
during the pendency of a veteran's appeal, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312- 13 (1991).  In this case, the RO has 
considered the veteran's claim under both the former and the 
revised schedular criteria; hence, there is no prejudice to 
the veteran in the Board doing likewise.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Robinette v. Brown, 8 
Vet. App. 69 (1995).

The veteran is currently assigned a 30 percent disability 
rating, under Diagnostic Code 9411, for his service-connected 
PTSD with dysthymic reaction and anxiety attacks.  Prior to 
November 7, 1996, psychoneurotic disorders (to include PTSD, 
dysthymic disorder, and generalized anxiety disorder) were 
rating pursuant to the criteria of a General Rating formula 
for all psychoneuroses.  Under that criteria, a 30 percent 
evaluation was assigned when there was a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and that psychoneurotic 
symptoms resulted in such a reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).  The term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec 9-93 (Nov. 9, 1993), 59 Fed. Reg. 
4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993).  
The Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c) (West Supp. 2000).

A 50 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was assigned for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and for psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in his ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Id.  These 
criteria represent 3 independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Under the revised criteria, psychoneurotic disorders (to 
include PTSD, dysthymic disorder, and generalized anxiety 
disorder) are still rated utilizing criteria from a General 
Rating formula.  Effective November 7, 1996, a 30 percent 
rating is assignable for disability that results in 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

In order to receive a 70 percent evaluation, the veteran must 
have occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Under the revised criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

A review of the evidence indicates that, since the July 
effective date of the veteran's PTSD has resulted in 
intrusive thoughts about his Persian Gulf experiences, 
nightmares, poor sleep, some social isolation, difficulty 
working with others, and outbursts of anger.  However, the 
veteran has consistently denied any psychotic features, and 
he has been able to maintain contacts with immediate family 
and employment.  The veteran has not claimed a significant 
problem with his ability to concentrate (i.e., interference 
with his ability to work) due to his intrusive thoughts about 
his Persian Gulf experiences.   

Regarding the overall severity of his symptoms, the VA 
examiner who interviewed the veteran in July 1999 stated that 
the veteran exhibited caused some industrial impairment and 
impairment in maintaining relationships; and caused, 
essentially, occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Similarly, the examiner who conducted the August 1998 
examination stated that the veteran's service-connected 
disability caused a mild degree of functional impairment.  
The Board also notes the GAF scores assigned since the 
effective date of the grant of service connection include 
"60 to 65" (in August 1998) and "60" (in July 1999).  
According the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 60 and 70 reflect 
symptoms and impairment ranging from mild (e.g., depressed 
mood or mild insomnia) but generally functioning pretty well 
with meaningful interpersonal relationships, to moderate 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks; or few friends, conflicts with peers or co-
workers).

Considering these facts in light of the pertinent rating 
criteria, the Board notes that the veteran has been able to 
maintain effective and favorable relationships with his 
family.  This is also apparent in his work to the extent he 
is able to maintain steady employment.  While the veteran 
does have some impairment in his social and industrial 
abilities (as reflected in reports of VA examination), this 
impairment has not risen to the "considerable" level 
required under the former criteria for a 50 percent 
evaluation.  .  

In view of the foregoing, the Board finds that, since the 
July 1991 effective date of the grant of service connection, 
the veteran's disability has more nearly approximated the 
level of disability warranting no more than a 30 percent 
evaluation under the former criteria, for overall disability 
that is distinct, unambiguous, or moderately large in degree; 
hence, that is the evaluation that must be assigned.  See 38 
C.F.R. § 4.7.  Inasmuch as at least considerable social and 
industrial impairment has not been shown, the former criteria 
for at least the next higher, 50 percent, evaluation have not 
been met.  Hence, it follows that the former criteria for a 
higher evaluation are likewise not met.

Since November 7, 1996, there is also no showing that the 
veteran warrants an evaluation in excess of 30 percent for 
his service-connected psychiatric disability under the 
revised applicable criteria.  A review of the evidence does 
show that the veteran's PTSD with dysthymic reaction and 
anxiety attacks has interfered with his affect and insight.  
He does have depression, anxiety, intrusive thoughts, 
nightmares, and difficulty sleeping.  However, there is no 
medical evidence indicating that the service-connected 
psychiatric disability has resulted in inappropriate speech, 
difficulty understanding complex commands, impairment of 
memory, and impairment of abstract thinking.  In fact, the 
veteran has been able to maintain employment.  The evidence 
also indicates that his psychiatric symptoms have not 
resulted in his inability to maintain effective relationships 
with his immediate family.  As this disability picture more 
closely approximates that for which a 30 percent evaluation 
is assignable, the next higher, 50 percent, evaluation for 
the veteran's PTSD under the revised applicable criteria is 
not warranted.  Hence, it follows that the revised criteria 
for a higher evaluation also are not met.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that, at any stage since the 
July 1991 effective date of the grant of service connection 
for psychiatric disability, that disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not been objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating); to warrant frequent periods of hospitalization; or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Under these circumstances, the Board concludes that the claim 
for an evaluation in excess of 30 percent for service-
connected psychiatric disability must be denied. As the 
preponderance of the evidence is against a higher evaluation 
under either the former or revised criteria, the benefit-of-
the-doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

As the initial 30 percent evaluation assigned for PTSD with 
dysthymic reaction and anxiety attacks is proper, a higher 
evaluation is denied.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000).  

The RO has denied the veteran's claim for service connection 
for a hiatal hernia because of the absence of medical 
evidence of a nexus between the claimed disability and 
service.  The Board, in its November 1995 and October 1996 
remands, in part, instructed the RO to schedule the veteran 
for a VA gastrointestinal examination if the service medical 
records reflected treatment for gastric complaints.  The 
veteran's service medical records obtained by the RO did not 
reflect treatment and the RO, appropriately, denied the claim 
without obtaining the examination.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of the appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such evidence 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

In light of the new law discussed above, and the fact that 
medical evidence of record, to include the report of the most 
recent May 1996 VA gastrointestinal examination, does not 
address the question of whether there is a nexus between the 
veteran's current hiatal hernia and his active military 
service, an examination is warranted to obtain such a medical 
opinion.  The veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to having the veteran undergo medical examination, the 
RO must obtain and associate with the record all outstanding 
pertinent medical records, so that the examiner's review of 
the veteran's pertinent medical history is an informed one.  
This should particularly include any VA medical records from 
the VA Medical Center in Poplar Bluff, Missouri, where the 
claims file reflects that the veteran has received medical 
treatment.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claim 
should be adjudicated on the merits.  This action should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding records 
medical records pertaining to the 
veteran's hiatal hernia, to specifically 
include from the Poplar Bluff VAMC.  The 
RO should also obtain all outstanding 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant and his representative should 
be duly notified.  The veteran is, of 
course, free to submit any pertinent 
medical records in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo medical examination.

2.  After all records received pursuant 
to the development requested in paragraph 
1 above are associated with the claims 
file, the RO arrange for the veteran to 
undergo VA gastrointestinal examination.  
The veteran's entire claims file, to 
include all additional evidence received, 
and a complete copy of this REMAND, must 
be made available to and be reviewed by 
the physician designated to examine the 
veteran.  Any and all indicated studies 
and tests that are deemed necessary by 
the examiner should be accomplished, and 
all clinical findings should be reported, 
in detail.  Following examination of the 
veteran, and consideration of his medical 
history, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current hiatal hernia which began in, or 
was aggravated by, either of his periods 
of active military service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
instructions in this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  If the development requested above 
does not yield medical evidence of a nexus 
between the veteran's hiatal hernia and 
service, the veteran and his 
representative should be notified of this 
fact and provided an opportunity to submit 
such evidence to support the claim.   

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims on in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

7.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to appellant and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 



